353 Mich. 619 (1958)
91 N.W.2d 841
DEMIRJIAN
v.
KURTIS.
Docket No. 101, Calendar No. 47,330.
Supreme Court of Michigan.
Decided September 10, 1958.
Ben Rosenthal, for plaintiff.
Max M. Marston, for defendant.
*621 SMITH, J.
This case involves the measure of damages recoverable upon the breach of a lease agreement.
The parties entered into a written agreement under the terms of which plaintiff leased to defendant a juke box. The term of the lease was for 3 years from and after March 11, 1954. The rental payable was $20 per week. No rentals were ever paid. After 2 or 3 weeks the lessee told the lessor to remove the machine. "He said he didn't want any arguments about it, just take the machine out." At this time another machine was "hooked up" and plaintiff's was "down at the other end of the bar." The machine was accordingly removed and installed elsewhere at a lesser rental. Subsequently it was sold.
Action was brought in assumpsit in the common pleas court of the city of Detroit for the difference between rental specified in the lease, less the expenses of servicing the machine. Plaintiff had judgment in the sum of $1,624 and costs, which judgment was affirmed upon appeal to the circuit court for the county of Wayne.
Upon appeal to us the appellant raises substantially the same questions brought before Judge McCree of the circuit court for the county of Wayne upon appeal to such court from the trial court. The opinion of Judge McCree is both accurate and succinct and we adopt it as our own. It holds, in part, as follows:
"Defendant appeals, raising the following questions:
"1. Was the rental contract between the parties terminated by plaintiff's repossession of the leased property?
"2. Was there a failure of consideration created by the plaintiff's repossession of the leased property?
"3. Does the acceleration of the rental payments for the full 3-year term constitute punitive damages?
*622 "4. The plaintiff having made himself whole by selling the leased property, did he completely mitigate his damages?
"5. Does the breach of a rental contract that specifies rental payments at specified times in the future mature such payments?
"The first 2 questions raised by defendant are not properly presented by the facts. The record shows clearly that plaintiff did not repossess the chattel. On the contrary, it shows unmistakably that defendant, after breaching the contract, requested plaintiff to remove the chattel and that plaintiff did so, reserving his right to enforce the contract. Such action could not and did not terminate the contract, nor did it constitute a failure of consideration. The third question raised by defendant-appellant is not in accord with the theory of the case. Plaintiff is not suing for future instalments of rent. He is suing for his expectation interest, the profit he would have enjoyed had not defendant breached the contract. To determine this amount it is necessary to subtract plaintiff's expenses from the consideration he would have received from defendant. Thus the amount of future rental is important only for the purpose of this computation, it being clear that plaintiff may not recover the contract price but only damages for breach thereof. (Mount Ida School for Girls v. Rood, 253 Mich. 482 [74 A.L.R. 1325].)
"Defendant's fourth contention is not in accord with rule for measuring damages in cases of this sort. Plaintiff is still entitled to his bargain which he would have realized but for defendant's breach. He is not required to maintain an ever-present ability to perform once his performance has been unequivocally repudiated by defendant. Were it not for defendant's breach, at the expiration of 3 years plaintiff would have realized his profit and still possess his chattel. Having disposed of it, he has instead its value and should still be entitled to realize his profit.
*623 "Defendant's fifth contention again misapprehends plaintiff's theory of recovery. Plaintiff is suing not for future rentals but for the difference between what he would have received and the expense of his performance. This seems to be the proper rule of damages and the judgment of the lower court is affirmed."
We affirm the judgment of the circuit court. Costs to appellee.
DETHMERS, C.J., and CARR, KELLY, BLACK. EDWARDS, VOELKER, and KAVANAGH, JJ., concurred.